DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments
The amendments filed 2/4/2021 have been entered.  Claims 1, 2 and 9 have been amended. Claim 9 has been respectfully withdrawn in response to the restriction requirement mailed 12/14/2020, see Applicant’s remarks, page 4.
Regarding Applicant’s argument on pages 4 on 5 of Applicant’s remarks that the amendment to claim 9, due to its dependence on the haptic vibration devices of claim 1, no longer presents a search and/or examination burden, it is noted that the method of claim 9 is still distinct from claim 1, as it does not require the whole device of claims 1-8, as the amendment only encompasses the haptic vibration devices of claim 1, and the device of claims 1-8 could be used in a materially different process, and would not necessarily require the use of pulse oximetry, photographing a finger, and using an EKG to record heartbeat sounds, and may use another method entirely, such as recording the audio of the heartbeat using a microphone.  Moreover, a proper dependent claim may relate to a separate invention that would require a separate search or be separately classified from the claim on which it depends.  See MPEP 608.01(n), section III. 
Additionally, it is noted where Applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder.  All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 


Claim Objections
Claim 1 is objected to because of the following informalities:  In claim 1, line 9, the quotation mark at the end of the claim should be omitted.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1, line 8, contains the limitation “means in communication…for transmitting to the one or haptic vibration devices...”  A review of the specification has found that the means limitation is directed to a circuit described in paragraph 0029.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, Applicant), regards as the invention.
Regarding claim 2, it is unclear if the file of claim 2 is the same file as the file described in claim 1.  The file of claim 2 has the additional limitation of being a file that emulates a mother's heartbeat.  However, the additional limitation of the file emulating a mother’s heartbeat was not introduced in claim 1.  For examination purposes, it is assumed the file of claim 2 is the same as the file of claim 1.
Regarding claim 2, the relationship between the circuit board and the subsequent limitation “wherein the app is configured to selectively control the haptic vibration devices according to the file…” is generally unclear.  Claim 4 is additionally rejected by virtue of its dependence on claim 2.
Regarding claim 4, it is unclear if the speaker, discussed in line 1, refers to the same one or more speakers as discussed in claim 1, line 6.  For examination purposes, it is assumed the speakers of claim 4 are the same as speakers of claim 1.
Claim 5 recites the limitation "the app" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gersin (U.S. Publication No. 2015/0040315) in view of Losio (U.S. Publication No. 2007/0061978).
Regarding claim 1, Gersin discloses a tranquilizing pad assembly 10 (Figure 1) comprising: a plurality of haptic vibration devices 44 (labeled 42 in the diagram of Figure 1) at least partially embedded in the core layer 42 (Figure 1 and 3b, where haptic technology is defined as technology that stimulates the senses of touch and motion to simulate interaction with physical objects, where the vibration devices of Gersin are capable of providing such stimulation, and thus meet the claim); the core layer 42 being provided with a plurality of cavities (see Figure 3b and paragraph 0028), at least some of the cavities housing one or more devices selected from the group consisting of one or more speakers 22, the plurality of haptic vibration devices 44 (labeled 42 in Figure 1), a circuit board and one or more heaters 24 (Figure 1 and 3b, where Gersin explicitly provides vibration devices, heaters, and speakers), and means (the means being defined by the electrical connections between the vibration device, see paragraph 0028) in communication with one or more of the plurality of haptic vibration devices 44 (labeled 42 in Figure 1) for transmitting to the one or more haptic vibration devices 44 (labeled 42 in Figure 1) a file of pattern and pressure waves (Figures 1 and 3b, and see Figure 5 and paragraphs 0034 and 0035 which describes different vibrational patterns, where sounds waves are pressure waves, as the different regions of sounds waves, compressions and rarefactions, have different pressures, where compressions are regions of high pressure and rarefactions are regions of low pressure).
Gersin does not disclose a foam core layer and a gel layer situated atop the foam core layer.
Losio teaches a foam core layer (described in paragraph 0010, where the support layer of the support apparatus can be comprised of foam) and a gel layer situated atop the foam core layer (described in paragraph 0008, where the gel layer is situated above the support layer).

Regarding claim 3, Gersin, as modified, discloses the subject matter as discussed above with regard to claim 1.  Gersin, as modified, further discloses a power supply 16 (see Gersin, Figure 1 and paragraph 0021).
Regarding claim 6, Gersin, as modified, discloses the subject matter as discussed above with regard to claim 1.  Gersin, as modified, further discloses a cover 46 (Figure 3b and paragraph 0027-0028).
Regarding claim 8, Gersin, as modified, discloses the subject matter as discussed above with regard to claim 1.  Gersin, as modified, further discloses wherein the pad assembly 10 is generally planar and can be rolled to be transported or stored (see Gersin, Figure 3b and paragraph 0031 which discloses rolling or folding the mat).
Claims 2, 4, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gersin in view of Losio, and further in view of Sandbothe et al. (U.S. Publication No. 2019/0302758), hereinafter referred to as Sandbothe, and Lee (Korean Publication No. KR 20040036881 A)
Regarding claim 2, Gersin, as modified, discloses the subject matter as discussed above with regard to claim 1.  Gersin, as modified, does not disclose an app in electronic communication with the circuit board, wherein the app is configured to selectively control the haptic vibration devices according to the file that emulates a mother's heartbeat.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Gersin, as modified, with an app in electronic communication with the circuit board, wherein the app is configured to selectively control the haptic vibration devices as taught by Sandbothe, because doing so would allow a user to control the vibrations, sounds, and other settings remotely through  wireless communication on a computing device such as a mobile device (paragraph 0013, Figure 1).
Additionally, Lee teaches a file that emulates a mother's heartbeat (paragraphs 0023-0026 describes the process through which a mother’s heartbeat is recorded and compressed to be stored in the data storage unit 400, and paragraph 0029-0031 describes the process of playing the recorded heartbeat through vibration output units 910).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Gersin, as modified, so the file emulates a mother's heartbeat as taught by Lee, because providing a newborn infant with the sound and feeling of a mother’s heartbeat may provide a sense of security that the infant is with the mother which may provide a soothing environment for the infant (paragraph 0006 and 0008).
Regarding claim 4, Gersin, as modified, discloses the subject matter as discussed above with regard to claim 1.  Gersin, as modified, further discloses a speaker 22 and an audio connection (defined by the connection between the audio input 20 and the speaker 22, shown in Figure 1 and described in paragraph 0023), the audio connection being adapted to interface 
Regarding claim 5, Gersin, as modified, discloses the subject matter as discussed above with regard to claim 1.  Gersin, as modified, further discloses a heater 24 (see Gersin, Figure 1). Gersin, as modified, does not disclose wherein an app is further configured to selectively electronically couple the heater to the power supply.
Sandbothe teaches, wherein the app (see Sandbothe, paragraph 0012 and Figures 1 and 2) is further configured to selectively electronically couple the heater to the power supply (where the controller 14 of Gersin, see Figure 1, is connected to and controls the heater 24, and additionally connects the power supply 16 to the heater 24, where the application of Sandbothe is designed to interconnect the various components of the device, allowing for an external user to control the device remotely, see Sandbothe, Figure 1 and 2 and paragraph 0012).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Gersin, as modified, with an app that is further configured to selectively electronically couple the heater to the power supply as taught by Sandbothe, because doing so would allow a user to control the vibrations, sounds, and other settings remotely through wireless communication on a computing device such as a mobile device (paragraph 0013, Figure 1).
Regarding claim 7, Gersin, as modified, discloses the subject matter as discussed above with regard to claim 1.  Gersin, as modified, does not disclose an app configured to selectively electrically couple the plurality of vibration devices assemblies to a power supply.
Sandbothe teaches an app (see Sandbothe, paragraph 0012 and Figures 1 and 2) configured to selectively electrically couple the plurality of vibration devices 47 assemblies to a power supply (see Sandbothe, Figures 2 and 8, where the power supply of Sandbothe is a battery, stored in cavity 283, see paragraph 0045, and additionally see Gersin, which discloses vibration devices 12 in Figure 1, connected to and controlled by controller 14, which is connected to power supply 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Gersin, as modified, with an app configured to selectively electrically couple the plurality of vibration devices assemblies to a power supply as taught by Sandbothe, because doing so would allow a user to control the vibrations, sounds, and other settings remotely through wireless communication on a computing device such as a mobile device (paragraph 0013, Figure 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Anabalon Alamos et al. (U.S. Publication No. 2014/0330070)
Soberal (U.S. Patent No. 7,475,441)
Karp (U.S. Publication No. 2017/0245555)
Cloud (U.S. Patent No. 10,201,236)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALISON N LABARGE/Examiner, Art Unit 3673                                        

/ROBERT G SANTOS/Primary Examiner, Art Unit 3673